Case 1:20-cr-20347-TLL-PTM ECF No. 36, PageID.117 Filed 03/31/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case No. 20-CR-20347
v.
                                                              Honorable Thomas L. Ludington
CHRISTOPHER CORTEZ JONES,                                     Magistrate Judge Patricia T. Morris

                  Defendant.
________________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION, AND ACCEPTING
                    DEFENDANT’S PLEA OF GUILTY

       On February 23, 2021, Magistrate Judge Patricia T. Morris conducted a plea hearing

pursuant to Defendant Christopher Cortez Jones’ consent. The Magistrate Judge issued her Report

and Recommendation on February 18, 2021, recommending that this Court accept Defendant’s

plea of guilty. ECF No. 35.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the Report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 35, is ADOPTED.
Case 1:20-cr-20347-TLL-PTM ECF No. 36, PageID.118 Filed 03/31/21 Page 2 of 2




      It is further ORDERED that Defendant’s plea of guilty is ACCEPTED.


Dated: March 31, 2021                                       s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                          -2-
